Exhibit 10.2

 

EXECUTION VERSION

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT PURSUANT TO THE PROVISIONS OF ARTICLE 5 BELOW, MAY NOT BE
OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS AND UNTIL
REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR HYPOTHECATION CAN BE MADE IN COMPLIANCE WITH RULE
144 OF THE ACT, OR IN THE OPINION OF LEGAL COUNSEL IN FORM AND SUBSTANCE
REASONABLY SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER, SALE OR
TRANSFER, PLEDGE OR HYPOTHECATION IS EXEMPT FROM REGISTRATION.

 

WARRANT TO PURCHASE STOCK

 

“Company”

 

Anthera Pharmaceuticals, Inc., a Delaware corporation

“Number of Shares”

 

588,235 (Subject to adjustment as hereinafter provided)

“Class of Stock”

 

Common Stock, par value $0.001 per share

“Warrant Price”

 

$0.68 per Share (Subject to adjustment as hereinafter provided)

“Issue Date”

 

April 3, 2013

“Expiration Date”

 

October 3, 2016

“Credit Facility”

 

This Warrant is issued in connection with the Credit and Security Agreement by
and among Midcap Financial SBIC, LP, as administrative agent, the Lenders listed
on the Credit Facility Schedule thereto and otherwise party thereto from time to
time and the Company and the other entities shown as signatories thereto, dated
as of April 3, 2013, as amended from time to time (the “Loan Agreement”).

 

THIS WARRANT CERTIFIES THAT, for good and valuable consideration, including
without limitation the mutual promises contained in the Loan Agreement, MidCap
Financial SBIC, LP, a Delaware limited partnership (together with any successor
or permitted assignee or transferee of this Warrant or any holder of the Shares
issuable or issued upon exercise of this Warrant, “Holder”) is entitled to
purchase up to the Number of Shares of fully paid and nonassessable capital
stock of the Company of the Class of Stock and at the Warrant Price, as adjusted
pursuant to the terms of this Warrant, subject to the provisions and upon the
terms and conditions set forth in this Warrant.  As used herein, “Share” or
“Shares” shall refer to either (i) the shares of stock issuable upon the
exercise or conversion of this Warrant and any shares of capital stock into
which such shares may be converted or exchanged, or (ii) the authorized or
issued and outstanding shares of capital stock of the Company which are of the
same class and series as the shares of stock issuable upon the exercise or
conversion of this Warrant, in either case as the specific provisions of this
Warrant or the context may require.

 

ARTICLE 1.         EXERCISE.

 

1.1          Method of Exercise.  Holder may at any time and from time to time
exercise this Warrant, in whole or in part, by delivering a duly completed and
executed Notice of Exercise in substantially the form attached as Appendix 1 to
the principal office of the Company (which notice may be delivered by facsimile
or pdf).  Unless Holder is exercising the conversion right set forth in
Article 1.2, Holder shall, within three (3) Trading Days following the date of
exercise as aforesaid, also deliver to the Company a check, wire transfer (to an
account designated by the Company), or other form of payment acceptable to the
Company in the amount of the aggregate Warrant Price for the Shares being
purchased.  As used herein, “Trading Day” means a day on which the principal
Trading Market is open for trading,

 

--------------------------------------------------------------------------------


 

and “Trading Market” means any of the following markets or exchanges on which
the Shares are or have most recently been listed or quoted for trading on the
date in question:  the NYSE AMEX, the Nasdaq Capital Market, the Nasdaq Global
Market, the Nasdaq Global Select Market, the New York Stock Exchange or the OTC
Bulletin Board (or any successors to any of the foregoing).

 

1.2          Conversion Right.  In lieu of exercising this Warrant as specified
in Article 1.1, Holder may at any time and from time to time after the Issue
Date convert this Warrant, in whole or in part, into a number of Shares
determined by dividing (a) the aggregate Fair Market Value of the number of
Shares or the securities otherwise issuable upon exercise of this Warrant with
respect to which Holder elects to convert this Warrant minus the aggregate
Warrant Price of such Shares by (b) the Fair Market Value of one Share.  The
“Fair Market Value” of one Share shall be determined pursuant to Article 1.3.

 

1.3          Fair Market Value.  “Fair Market Value” shall mean, with respect to
one Share for any date, the price determined by the first of the following
clauses that applies:  (a) if the Shares are then listed or quoted on a Trading
Market, the average of the daily volume weighted average trading price of a
Share for the ten (10) Trading Days immediately prior to such date (the “10-Day
Trailing Average Price”) on the principal Trading Market on which the Shares are
then listed or quoted as reported by Bloomberg L.P. (based on a Trading Day from
9:30 a.m. (New York City time) to 4:00 p.m. (New York City time)), (b) if the
National Association of Securities Dealers, Inc. OTC Bulletin Board (the “OTC
Bulletin Board”) is not a Trading Market, the 10-Day Trailing Average Price on
the OTC Bulletin Board, (c) if the Shares are not then listed or quoted for
trading on the OTC Bulletin Board and if prices for the Shares are then reported
in the “Pink Sheets” published by Pink OTC Markets, Inc. (or a similar
organization or agency succeeding to its functions of reporting prices), the
most recent bid price per share of Shares so reported, or (d) as reasonably
determined by the Board of Directors of the Company in good faith (provided,
that in the event Holder’s conversion right under Article 1.2 is exercised or
deemed exercised in connection with an Acquisition, the Fair Market Value shall
be determined based upon the cash and fair market value of any securities and
other consideration as would have been paid for or in respect of each Share
issuable (as of immediately prior to the closing of the Acquisition) upon
exercise of this Warrant as if such Share had been issued and outstanding on and
as of the closing of such Acquisition).

 

1.4          Delivery of Certificate and New Warrant.  Promptly after Holder
exercises or converts this Warrant pursuant to Article 1.1 or 1.2, respectively,
and, if applicable, the Company receives payment of the aggregate Warrant Price,
the Company shall deliver to Holder certificates for the Shares acquired and, if
this Warrant has not been fully exercised or converted and has not expired. 
Appendix 3 hereto shall be updated to reflect the remaining Shares not so
acquired.  This Warrant shall be deemed to have been exercised and such Shares
and certificates deemed issued, and Holder shall become the holder of record of
the Shares for all purposes, as of the date of Holder’s delivery of the exercise
notice pursuant to Article 1.1 or 1.2 and payment of the Warrant Price, if
applicable.  If the Company fails to deliver a certificate or certificates for
the Shares as provided herein, in addition to any other remedy available to
Holder hereunder, at law or in equity, Holder will have the right to rescind the
exercise or conversion of this Warrant.

 

1.5          Replacement of Warrants.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of loss, theft or destruction, on delivery of an
indemnity agreement reasonably satisfactory in form and amount to the Company
or, in the case of mutilation on surrender and cancellation of this Warrant, the
Company shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.

 

2

--------------------------------------------------------------------------------


 

1.6          Treatment of Warrant Upon Acquisition of Company.

 

1.6.1       Certain Definitions.  For the purpose of this Warrant, “Acquisition”
means (a) any sale, assignment, transfer, exclusive license, or other
disposition of all or substantially all of the assets of the Company, or (b) any
event, transaction, or occurrence as a result of which any “person” (as such
term is defined in Sections 3(a)(9) and 13(d)(3) of the Exchange Act), other
than a trustee or other fiduciary holding securities under an employee benefit
plan of Borrower, is or becomes a beneficial owner (within the meaning
Rule 13d-3 promulgated under the Exchange Act), directly or indirectly, of
securities of the Company, representing forty percent (40%) or more of the
combined voting power of Borrower’s then outstanding securities.  As used in
this Article 1.6, “Marketable Securities” means securities meeting all of the
following requirements: (i) the issuer thereof is then subject to the reporting
requirements of Section 13 or Section 15(d) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), and is then current in its filing of all
required reports and other information under the Act and the Exchange Act;
(ii) the class and series of shares or other security of the issuer that would
be received by Holder in connection with the Acquisition were Holder to exercise
or convert this Warrant on or prior to the closing thereof is then traded on a
Trading Market, and (iii) Holder would not be restricted by contract or by
applicable federal and state securities laws from re-selling, within six
(6) months and one day following the closing of such Acquisition, all of the
issuer’s shares and/or other securities that would be received by Holder in such
Acquisition were Holder to convert this Warrant in full pursuant to Section 1.2
hereof on or prior to the closing of such Acquisition.  For purposes of this
Article 1.6, “Affiliate” shall mean any person or entity that owns or controls
directly or indirectly ten percent (10%) or more of the voting securities of
Company, any person or entity that controls or is controlled by or is under
common control with such persons or entities, and each of such person’s or
entity’s officers, directors, joint venturers or partners, as applicable
(whether as a result of the ownership of voting securities, by contract or
otherwise).

 

1.6.2       Treatment of Warrant Upon Acquisition.

 

(A)          Cash or Marketable Securities Acquisition.  In the event of an
Acquisition (other than a True Asset Sale as defined in Article 1.6.2(B) below)
in which (1) the sole consideration is cash, Marketable Securities, or a
combination thereof and (2) such consideration is received by the Company’s
stockholders in respect of their shares of the Company’s capital stock
(including, without limitation, pursuant to the dissolution and liquidation of
the Company in connection with or as a result of such Acquisition), Holder may
exercise its conversion or purchase right under this Warrant and such exercise
will be deemed effective immediately prior to the consummation of such
Acquisition; provided, that if the Holder fails to make such election prior to
the consummation of the Acquisition, the Warrant will, subject to Article 5.8,
expire upon the consummation of such Acquisition.  The Company shall provide
Holder with written notice of any proposed Acquisition (which notice shall
identify the parties thereto, the proposed structure thereof, the amount and
kind of consideration to be paid in connection therewith and the terms and
conditions of payment, the number of shares of capital stock outstanding or
issuable upon the exercise of rights then outstanding, and facts as shall be
reasonably necessary to indicate the effect of the Acquisition on this Warrant),
together with such reasonable information as Holder may request in connection
with such contemplated Acquisition giving rise to such notice, which shall be
delivered to Holder not less than twenty (20) business days prior to the closing
of the proposed Acquisition.  Any exercise of this Warrant after delivery of
such notice and prior to the consummation of the Acquisition described in such
notice shall be deemed to be an exercise in connection with such Acquisition for
purposes of Article 1.6.2(D).  If the Acquisition described in such notice is
terminated or abandoned prior to the consummation thereof, the Company shall
provide prompt notice thereof and, unless Holder

 

3

--------------------------------------------------------------------------------


 

advises the Company in a written notice that it elects to reaffirm the exercise,
any purported exercise of this Warrant in connection with such proposed
Acquisition shall be null and void.

 

(B)          Asset Sale.  In the event of an Acquisition that is described in
Article 1.6.1(a) and is an “arms’-length” transaction with a third party that is
not an Affiliate of the Company (a “True Asset Sale”), Holder may (a) exercise
its conversion or purchase right under this Warrant and such exercise will be
deemed effective immediately prior to the consummation of such True Asset Sale,
(b) permit this Warrant to continue (unless exercised in the interim) until the
earlier of the Expiration Date or the dissolution and/or liquidation of the
Company following the closing of any such True Asset Sale, subject to
Article 5.8, or (c) elect to have the terms of Article 1.6.2(C) below apply. 
The Company shall provide Holder with written notice of its request relating to
the foregoing (together with such reasonable information as Holder may request
in connection with such contemplated Acquisition giving rise to such notice),
which notice is to be delivered to Holder not less than twenty (20) business
days prior to the closing of the proposed True Asset Sale. Any exercise of this
Warrant after delivery of such notice and prior to the consummation of the
Acquisition described in such notice shall be deemed to be an exercise in
connection with such Acquisition for purposes of Article 1.6.2(D).  If the
Acquisition described in such notice is terminated or abandoned prior to the
consummation thereof, the Company shall provide prompt notice thereof and,
unless Holder advises the Company in a written notice that it elects to reaffirm
the exercise, any purported exercise of this Warrant in connection with such
proposed Acquisition shall be null and void.

 

(C)          Upon the closing of any Acquisition other than those particularly
described in subsections (A) and (B) above (or in the case of an Acquisition
described in Article 1.6.2(B) above if Holder elects to have the terms of this
Article 1.6.2(C) apply), the successor, surviving or acquiring entity, if
applicable, shall assume in writing the obligations of this Warrant, including
agreements to deliver to Holder in exchange for this Warrant a written
instrument issued by the successor, surviving or acquiring entity pursuant to
which this Warrant shall thereafter be exercisable for the kind, amount and
value of securities, cash, and property as would have been payable for the
Shares issuable upon exercise of the unexercised portion of this Warrant had
such Shares been outstanding on the record date for the Acquisition and
subsequent closing.  The Warrant Price and/or number of Shares shall be adjusted
accordingly.

 

(D)          Conditional Exercise.  Notwithstanding any other provision hereon,
if an exercise or conversion of this Warrant is to be made in connection with an
Acquisition, such exercise may at the election of Holder be conditioned upon the
consummation of such transaction, in which case such exercise shall not be
deemed to be effective until immediately prior to the consummation of such
transaction.

 

ARTICLE 2.         ADJUSTMENTS TO THE SHARES.

 

2.1          Share Dividends, Subdivisions and Combinations.  If the Company
declares or pays a dividend on the Shares payable in common stock or other
securities, then upon exercise of this Warrant, for each Share acquired, Holder
shall receive, without cost to Holder, the total number and kind of securities
to which Holder would have been entitled had Holder owned the Shares of record
as of the date the dividend occurred.  If the Company subdivides the Shares by
reclassification or otherwise into a greater number of shares or takes any other
action which increases the number of shares of any class or series of capital
stock into which the Shares are convertible, the number of Shares purchasable
hereunder shall be proportionately increased and the Warrant Price shall be
proportionately decreased.  If the outstanding Shares are combined or
consolidated, by reclassification or otherwise, into a lesser number of

 

4

--------------------------------------------------------------------------------


 

shares, the Warrant Price shall be proportionately increased and the number of
Shares shall be proportionately decreased.

 

2.2          Reclassification, Exchange, Combinations or Substitution. Upon any
reclassification, exchange, substitution, reorganization, merger, consolidation
or other event that results in a change of the number and/or class of the
underlying securities as to which purchase rights under this Warrant exist,
Holder shall be entitled to receive, upon exercise or conversion of this
Warrant, the number, amount and kind of securities, money and property that
Holder would have ultimately received upon the completion of such
reclassification, exchange, substitution, reorganization, merger, consolidation
or other event if this Warrant had been exercised immediately before such
reclassification, exchange, substitution, reorganization, merger, consolidation
or other event.  The Company or its successor shall promptly issue to Holder an
amendment to this Warrant setting forth the number and kind of such new
securities or other property issuable upon exercise or conversion of this
Warrant as a result of such reclassification, exchange, substitution,
reorganization, merger, consolidation or other event that results in a change of
the number and/or class of securities issuable upon exercise or conversion of
this Warrant.  The amendment to this Warrant shall provide for adjustments which
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Article 2 including, without limitation, adjustments to the Warrant
Price and to the number of securities or property issuable upon exercise of the
new Warrant.  The provisions of this Article 2.2 shall similarly apply to
successive reclassifications, exchanges, substitutions, reorganizations,
mergers, consolidations or other events.

 

2.3          Fractional Shares.  No fractional Shares shall be issuable upon
exercise or conversion of this Warrant and the number of Shares to be issued
shall be rounded down to the nearest whole Share.  If a fractional share
interest arises upon any exercise or conversion of the Warrant, the Company
shall eliminate such fractional share interest by paying Holder the amount
computed by multiplying the fractional interest by the fair market value of a
full Share.

 

2.4          Certificate as to Adjustments.  Upon each adjustment of the Warrant
Price or the kind or number of securities issuable under this Warrant pursuant
to this Article 2, the Company shall promptly notify Holder in writing, and, at
the Company’s expense, promptly compute such adjustment, and furnish Holder with
a certificate of its Chief Executive Officer, Corporate Secretary or a senior
financial officer setting forth such adjustment and the facts upon which such
adjustment is based.  The Company shall, upon written request, furnish Holder a
certificate setting forth the Warrant Price and the number and kind of
securities issuable under this Warrant in effect upon the date thereof and the
series of adjustments leading to such Warrant Price and such number and kind of
securities.

 

ARTICLE 3.         REPRESENTATIONS AND COVENANTS OF THE COMPANY.

 

3.1          Representations and Warranties.  The Company represents and
warrants and covenants to Holder as follows:

 

(a)           The Company is a corporation duly organized, validly existing and
in good standing in its jurisdiction of incorporation, has the corporate power
and authority to own and operate its properties and to carry on its business as
now conducted and as proposed to be conducted, and is qualified as a foreign
corporation in all jurisdictions where such qualification is required.

 

(b)           The Company has all requisite legal and corporate power and
authority, and has taken all corporate action on the part of itself, its
officers, directors and stockholders necessary, to execute, issue and deliver
this Warrant, to issue the Shares issuable upon exercise or conversion of this

 

5

--------------------------------------------------------------------------------


 

Warrant, and to carry out and perform its obligations under this Warrant, and
this Warrant constitutes the legally binding and valid obligation of the Company
enforceable in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, or similar laws
relating to or affecting the enforcement of creditors’ rights, or to principles
of equity.

 

(c)           This Warrant has been validly issued and is free of restrictions
on transfer other than restrictions on transfer set forth herein and under
applicable state and federal securities laws.  All Shares which may be issued
upon the exercise of the purchase or conversion right represented by this
Warrant shall, upon issuance, be duly authorized, validly issued, fully paid and
nonassessable, and free of any liens and encumbrances (including preemptive or
other similar rights) except for restrictions on transfer provided for herein or
under applicable federal and state securities laws.  The Company has reserved
and will, at all times during the term of this Warrant keep reserved, a
sufficient number of Shares for issuance upon the exercise of this Warrant.

 

(d)           The execution, delivery, and performance of this Warrant will not
result in an violation of, be in conflict with, or constitute a default under,
with or without the passage of time or giving of notice, any provision of the
Company’s certificate of incorporation or its by-laws, any provision of any
judgment, decree, or order to which the Company is a party, by which it is
bound, or to which any of its material assets are subject, any contract,
obligation, or commitment to which the Company is a party or by which it is
bound, or any statute, rule, or governmental regulation applicable to the
Company, or the creation of any lien, charge, or encumbrance upon any assets of
the Company.

 

3.2          Notice of Certain Events; Information. If the Company proposes at
any time (a) to declare any dividend or distribution upon any of its stock,
whether in cash, property, stock, or other securities and whether or not a
regular cash dividend; (b) to effect any reclassification or recapitalization of
any of its stock; (c) to consummate any Acquisition, (d) to liquidate, dissolve
or wind up, or (e) to take any action or to effect any transaction which
requires the Company to provide notice to other holders of the Shares, then, in
connection with each such event, the Company shall give Holder: (1) at least
twenty (20) business days prior written notice of the date on which a record
will be taken for such dividend or distribution (and specifying the date on
which the holders of stock will be entitled thereto) or for determining rights
to vote, if any, in respect of the matters referred to in (a) above; and (2) in
the case of the matters referred to in (b), (c), (d) or (e) above, at least
twenty (20) business days prior written notice of the date when the same will
take place (and, if applicable, specifying the date on which the holders of
stock will be entitled to exchange their common stock for securities or other
property deliverable upon the occurrence of such event).

 

3.3          Exchange Act Reports; Legend.

 

3.3.1       Reports. With a view to making available to Holder the benefits of
Securities and Exchange Commission (“SEC”) Rule 144 and any other rule or
regulation of the SEC that may at any time permit Holder to sell securities of
the Company to the public without registration or pursuant to a registration on
Form S-3, the Company shall, so long as it is subject to the reporting
requirements of the Act (and the rules and regulations promulgated thereunder)
and the Exchange Act, (A) use commercially reasonable efforts to make and keep
available adequate current public information, as those terms are understood and
defined in SEC Rule 144, at all times; (B) use commercially reasonable efforts
to file with the SEC in a timely manner all reports and other documents required
of the Company under the Act and the Exchange Act; and (C) furnish to Holder in
connection with a proposed sale of the Shares pursuant to Rule 144, upon request
(1) a written statement by the Company that it has complied with the reporting
requirements of SEC Rule 144, and (2) such other information as may be
reasonably

 

6

--------------------------------------------------------------------------------


 

requested in availing Holder of any rule or regulation of the SEC that permits
the sale of any securities without registration or pursuant to Form S-3.

 

3.3.2       Legend. Neither this Warrant nor any certificate or instrument
evidencing this Warrant or the Shares shall bear (and the Company hereby agrees
to remove or not to affix, as applicable and provided herein) any restrictive or
other legend, notice or provision (including without limitation the legend
included on the first page of this Warrant as of the Issue Date or any similar
legend) restricting the sale or transfer of this Warrant or the Shares if such a
legend, notice or provision is not required in order to establish compliance
with any provision of the Act, or the rules and regulations promulgated
thereunder, in each case provided that the Holder has provided reasonable
evidence to the Company (including any customary broker’s or transferring
stockholder’s letters but expressly excluding an opinion of counsel other than
with respect to clause (C) below) that:  (A) a transfer of this Warrant or the
Shares, as applicable, has been made pursuant to SEC Rule 144 (assuming the
transferor is not an “affiliate” (as defined in SEC Rule 144) of the Company);
(B) the Warrant or the Shares, as applicable, are then eligible for transfer
pursuant to SEC Rule 144(b)(i); or (C) in connection with any other sale or
transfer, provided that upon the request of the Company, such Holder provides
the Company with an opinion of counsel to such Holder, in a reasonably
acceptable form to the Company, to the effect that either such sale or transfer
may be made without registration under the applicable requirements of the Act or
that such a legend, notice or provision is not required by, and is not required
in order to establish compliance with any provisions of, the Act.  If the
Company believes that the Holder has not provided reasonable evidence to support
a request for removal of any restrictive or other legend, notice or provision,
the Company will so notify the Holder within three (3) Trading Days of such
request for removal.  For all purposes of Article 1.4, the Company shall not be
deemed to have delivered to Holder Shares unless and until the Company shall
have fully complied with all of the terms and conditions of this Article 3.3.

 

3.4          No Shareholder Rights.  Except as provided in this Warrant, Holder
will not have any rights as a shareholder of the Company until the exercise or
conversion of this Warrant.

 

3.5          Certain Information.  The Company agrees to provide Holder at any
time and from time to time with such information as Holder may reasonably
request for purposes of Holder’s compliance with regulatory, accounting and
reporting requirements applicable to Holder.  Holder acknowledges that it is a
violation of law to trade in securities of the Company while in possession of
material non-public information received from the Company and agrees that it
shall hold and treat any information received by it in confidence in accordance
with the provisions of Section 13.9 of the Loan Agreement, which provisions are
hereby incorporated herein by reference and agreed to apply to such information.

 

ARTICLE 4.         REPRESENTATIONS, WARRANTIES OF THE HOLDER.  Holder represents
and warrants to the Company as follows:

 

4.1          Purchase for Own Account.  This Warrant and the securities to be
acquired upon exercise of this Warrant by Holder will be acquired for investment
for Holder’s account, not as a nominee or agent, and not with a view to the
public resale or distribution within the meaning of the Act and Holder has no
present intention of selling or engaging in any public distribution of the same
except pursuant to a registration or exemption.  Holder also represents that
Holder has not been formed for the specific purpose of acquiring this Warrant or
the Shares.

 

7

--------------------------------------------------------------------------------


 

4.2          Disclosure of Information.  Holder has received or has had full
access to all the information it considers necessary or appropriate to make an
informed investment decision with respect to the acquisition of this Warrant and
its underlying securities.  Holder further has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the offering of this Warrant and its underlying securities and to
obtain additional information (to the extent the Company possessed such
information or could acquire it without unreasonable effort or expense)
necessary to verify any information furnished to Holder or to which Holder has
access.

 

4.3          Investment Experience.  Holder understands that the purchase of
this Warrant and its underlying securities involves substantial risk.  Holder
has experience as an investor in securities of companies in the development
stage and acknowledges that Holder can bear the economic risk of Holder’s
investment in this Warrant and its underlying securities and has such knowledge
and experience in financial or business matters that Holder is capable of
evaluating the merits and risks of its investment in this Warrant and its
underlying securities and/or has a preexisting personal or business relationship
with the Company and certain of its officers, directors or controlling persons
of a nature and duration that enables Holder to be aware of the character,
business acumen and financial circumstances of such persons.

 

4.4          Accredited Investor Status.  Holder is an “accredited investor”
within the meaning of Regulation D promulgated under the Act.

 

4.5          The Act.  Holder understands that this Warrant and the Shares
issuable upon exercise or conversion hereof have not been registered under the
Act and have been and will be issued in reliance upon a specific exemption
therefrom, which exemption depends upon, among other things, the bona fide
nature of Holder’s investment intent as expressed herein.  Holder understands
that this Warrant and the Shares issued upon any exercise or conversion hereof
must be held indefinitely unless subsequently registered under the Act and
qualified under applicable state securities laws, or unless exemption from such
registration and qualification are otherwise available.

 

ARTICLE 5.         MISCELLANEOUS.

 

5.1          Term.  This Warrant is exercisable or convertible in whole or in
part at any time and from time to time on or before the Expiration Date.  The
conditions under which the Warrant shall automatically convert on the Expiration
Date are set forth in Article 5.8 below.

 

5.2          Legends.  Subject to Article 3.3.2, each certificate representing
Shares shall be imprinted with a legend in substantially the following form:

 

THIS WARRANT AND THE SHARES ISSUABLE HEREUNDER HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR THE SECURITIES LAWS OF
ANY STATE AND, EXCEPT AS PROVIDED IN THAT CERTAIN WARRANT TO PURCHASE STOCK,
MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED
UNLESS REGISTERED UNDER THE ACT AND APPLICABLE STATE SECURITIES LAWS, OR UNLESS
SUCH OFFER, SALE OR TRANSFER, PLEDGE OR HYPOTHECATION CAN BE MADE IN COMPLIANCE
WITH RULE 144 OF THE ACT, OR UNLESS, IN THE OPINION OF LEGAL COUNSEL IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO THE ISSUER OF THESE SECURITIES, SUCH OFFER,
SALE OR TRANSFER, PLEDGE OR

 

8

--------------------------------------------------------------------------------


 

HYPOTHECATION IS EXEMPT FROM REGISTRATION.

 

5.3          Compliance with Securities Laws on Transfer.  This Warrant and the
Shares issuable upon exercise of this Warrant may not be transferred or assigned
in whole or in part without compliance with applicable federal and state
securities laws by the transferor and the transferee.  The Company shall not
require Holder to provide an opinion of counsel if the transfer is to an
Affiliate of Holder.

 

5.4          Transfer Procedure.  Subject to the provisions of Article 5.3 and
upon and effective immediately as of providing the Company with written notice
substantially in the form attached as Appendix 2, Holder and any permitted
transferee may transfer all or part of this Warrant or the Shares issuable upon
exercise of this Warrant to any transferee, provided, however, in connection
with any such transfer, Holder or such transferee will give the Company notice
of the portion of the Warrant being transferred with the name, address and
taxpayer identification number of the transferee and Holder or such transferee
promptly thereafter surrenders this Warrant to the Company for reissuance to the
transferee(s) (and Holder if applicable).

 

5.5          Notices.  All notices, requests, documents and other communications
(collectively, “Notices”) from the Company to Holder, or vice versa, shall be in
writing and deemed validly delivered (a) upon the earlier of actual receipt and
three (3) business days after deposit in the U.S. mail, first class, registered
or certified mail return receipt requested, with proper postage prepaid;
(b) upon transmission, when sent by electronic mail (if an email address is
specified herein) or facsimile transmission; (c) one (1) business day after
deposit with a reputable overnight courier with all charges prepaid; or (d) when
delivered, if hand-delivered by messenger, all of which shall be addressed to
the party to be notified and sent to the address, facsimile number, or email
address indicated below.  If the last or appointed day for the taking of any
action or the expiration of any right required or granted herein shall not be a
business day, then such action may be taken or such right may be exercised on
the next succeeding business day.  As used in this Warrant, “business days”
shall refer to all days other than any Saturday, Sunday or day on which Holder
is closed.  All notices to the Holder shall be addressed as follows until the
Company receives notice of a change of address in connection with a transfer or
otherwise:

 

Midcap Financial SBIC, LP

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland  20814

Attention:  Portfolio Management- Life Sciences

Fax:  (301) 941-1450

E-Mail: lviera@midcapfinancial.com

 

with a copy to:

 

MC Serviceco, LLC

7255 Woodmont Avenue, Suite 200

Bethesda, Maryland  20814

Attention:  General Counsel

Fax:  (301) 941-1450

E-Mail: legalnotices@midcapfinancial.com

 

9

--------------------------------------------------------------------------------


 

Notice to the Company shall be addressed as follows until the Holder receives
notice of a change in address:

 

Anthera Pharmaceuticals, Inc.

25801 Industrial B Boulevard

Suite B

Hayward, CA 94545

Attention: Paul Truex, Chief Executive Officer

Fax: (650) 456-2100

E-Mail: mliu@anthera.com

 

With a copy to:

 

Cooley LLP

3175 Hanover Street

Palo Alto, CA  94304

Attention:  Barclay Kamb

Telephone No:  (650) 843-5000

E-Mail:  bkamb@cooley.com

 

5.6          Waiver.  This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought.

 

5.7          Attorneys’ Fees; Remedies.  In the event of any dispute between the
parties concerning the terms and provisions of this Warrant, the party
prevailing in such dispute shall be entitled to collect from the other party all
costs incurred in such dispute, including reasonable attorneys’ fees and
disbursements. Holder, in addition to being entitled to exercise all rights
granted by law, including recovery of damages, will be entitled to specific
performance of its rights under this Warrant.

 

5.8          Automatic Conversion upon Expiration.  Unless Holder notifies the
Company in writing to the contrary prior to such automatic conversion, in the
event that, upon the earliest to occur of the Expiration Date or any expiration,
involuntary termination or cancellation of this Warrant, the Fair Market Value
of one Share as determined in accordance with Article 1.3 above is greater than
the Warrant Price in effect on such date, then this Warrant shall automatically
be deemed as of immediately before such date to have been converted pursuant to
Article 1.2 above (even if not surrendered) as to all Shares for which it shall
not previously have been exercised or converted, and the Company shall promptly
deliver a certificate representing the Shares issued upon such conversion to the
Holder.

 

5.9          Counterparts.  This Warrant may be executed in counterparts, all of
which together shall constitute one and the same agreement.

 

5.10        Governing Law.  This Warrant shall be governed by and construed and
interpreted in accordance with the laws of the State of Maryland, without
reference to its conflict of law provisions.

 

5.11        Headings.  The various headings in this Warrant are inserted for
convenience only and shall not affect the meaning or interpretation of this
Warrant or any provisions hereof.

 

10

--------------------------------------------------------------------------------

 


 

5.12        Severability.  In the event any one or more of the provisions of
this Warrant shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Warrant shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision.

 

5.13        Amendment.  This Warrant may be modified or amended or the
provisions hereof waived with the written consent of the Company and the Holder.

 

5.14        No Strict Construction.  This Warrant shall be construed without
regard to any presumption or rule requiring construction or interpretation
against the party drafting an instrument or causing any instrument to be
drafted.

 

[Remainder of Page Intentionally Left Blank; Signature Page Follows]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Warrant to Purchase Stock by
their duly authorized representatives as of                    , 2013.

 

 

COMPANY

 

 

 

ANTHERA PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

HOLDER

 

 

 

 

MIDCAP FINANCIAL SBIC, LP

 

 

 

 

 

 

 

By:

 

 

 

Name:

[                               ]

 

Title:

[                               ]

 

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

NOTICE OF EXERCISE

 

1.             Holder elects to purchase                       shares of the
Common Stock of Anthera Pharmaceuticals, Inc. pursuant to the terms of the
attached Warrant, and tenders payment of the purchase price of the shares in
full.

 

[or]

 

1.             Holder elects to convert the attached Warrant into Shares/cash
[strike one] in the manner specified in the Warrant.  This conversion is
exercised for                                    of the Shares covered by the
Warrant.

 

[Strike paragraph that does not apply.]

 

2.             Please issue a certificate or certificates representing the
shares in the name specified below:

 

 

Holders Name

 

 

(Address)

 

3.             By its execution below and for the benefit of the Company, Holder
hereby restates each of the representations and warranties in Article 4 of the
Warrant as the date hereof.

 

 

HOLDER:

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

(Date):

 

 

--------------------------------------------------------------------------------


 

APPENDIX 2

 

ASSIGNMENT

 

For value received, [                                            ] hereby sells,
assigns and transfers unto

 

Name:

 

 

 

Address:

 

 

 

 

 

Tax ID:

 

 

that certain Warrant to Purchase Stock issued by Anthera Pharmaceuticals, Inc.
(the “Company”), on                           , 2013 (the “Warrant”) together
with all rights, title and interest therein.

 

 

[                                         ]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

Date:

 

 

 

 

 

By its execution below, and for the benefit of the
Company,                       makes each of the representations and warranties
set forth in Article 4 of the Warrant and agrees to all other provisions of the
Warrant as of the date hereof.

 

 

[NAME OF TRANSFEREE]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------


 

APPENDIX 3

 

EXERCISES

 

Date

 

No. of Shares
Exercised

 

Shares Remaining
Under Warrant

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 